Citation Nr: 9915242	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer due to sun 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The veteran contends that his skin cancer is due to sun 
exposure in service.  He maintains that the condition started 
when he was sunburned many times while working on the flight 
line at naval air stations in Florida.  

The service medical records are negative for treatment or 
diagnosis for skin cancer.  Post-service medical records 
first show evidence of skin cancer in 1986, approximately 31 
years after discharge from service.  

During his April 1999 Travel Board hearing, the veteran 
indicated that he had records from a private medical facility 
in Miami, Florida reflecting treatment for skin problems 
shortly after service.  The veteran was told that the record 
would remain open for 30 days from the date of the hearing in 
an effort to give him an opportunity to provide the records; 
however, no records were submitted 

Upon review, the Board feels that the veteran should be given 
another opportunity to submit the aforementioned records.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The veteran should be permitted to 
submit or identify evidence in support of 
his claim, including evidence showing 
treatment for skin-related problems 
shortly after service.  After obtaining 
any necessary written authorization, the 
RO should obtain and associate with the 
claims file any evidence identified.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










